                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


FULTON B. LISS,

            Plaintiff,
v.                                               Case No. 3:19-cv-185-J-32JBT

JACKSONVILLE AVIATION
AUTHORITY, etc., et al.,

            Defendants.



                                   ORDER


      According to his complaint, plaintiff Fulton B. Liss was a passenger on a

commercial flight from Washington, D.C., to West Palm Beach, Florida, which

was diverted to the Jacksonville International Airport on March 8, 2014. Liss

alleges he has medical conditions that affect his balance, and he had boarded

the plane using a wheelchair. When Liss exited the plane onto the jetway in

Jacksonville, airport police Corporal D.L. McCrory told him he was being

detained for questioning. Liss alleges that he told McCrory that he required a

wheelchair and could not walk down the jetway unassisted. According to Liss,

he was then handcuffed, put in a wheelchair, and arrested for failing to comply

with McCrory’s verbal commands and for “refusing to walk on his own accord.”

Doc. 8 at ¶ 19. Liss alleges McCrory called for medical assistance to treat Liss,
who was subsequently transported to a Pretrial Detention Facility by Officer

P.A. Spikes with the Jacksonville Sheriff’s Office (“JSO”), who also participated

in the arrest.1 Upon being booked into the Pretrial Detention Facility, Liss

alleges that he was assaulted, bruised, and denied access to adequate medical

care. Liss was charged with resisting or opposing an officer without violence,

but the charges were later dropped.

      Liss filed a three count complaint in state court seeking monetary and

injunctive relief, naming as defendants the Jacksonville Aviation Authority

(“JAA”) (which operates Jacksonville International Airport), the City of

Jacksonville, Sheriff Mike Williams, McCrory, Spikes, unknown supervisory

officers and correctional officers with JSO, and an unknown medical provider

at the Pretrial Detention Facility.2 They are variously named in 42 U.S.C. §

1983 claims alleging Liss was arrested without probable cause (Count I); that



      1Officer Spikes’ motion to dismiss states that he (like Corporal McCrory)
is with the Jacksonville Aviation Authority Police Department. See Doc. 6 at
2; see also Doc. 12 at 4, n.2 (statement by the City that Spikes is a JAA
employee).
      2 The Court sua sponte dismisses the unnamed parties (some of whom are
not named in any count), but Liss may amend his allegations against those
defendants if he is able to provide a sufficient description. See Richardson v.
Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (affirming dismissal of claim
against John Doe guard at Charlotte Correctional Facility because fictitious
party practice is generally not permitted in federal court and description was
insufficient to identify the defendant from among the many guards at that
facility).



                                       2
he was denied adequate medical treatment (Count II); and that he was

maliciously prosecuted (Count III).    With the consent of the other served

defendants, JAA removed the case to federal court on the basis of federal

question jurisdiction, and all named defendants have moved to dismiss for

failure to state a claim. Docs. 4, 5, 6, 12. Liss responded in opposition (Docs.

15, 24), requesting an opportunity to replead any count the Court finds is due

to be dismissed. See Doc. 15 at 4, nn. 2 & 3; Doc. 24 at 4.

I.    Standard of Review

      When considering a motion to dismiss for failure to state a claim, the

Court must accept all factual allegations as true and construe them in the light

most favorable to plaintiff. Burban v. City of Neptune Beach, 920 F.3d 1274,

1278 (11th Cir. 2019) (citations omitted); Fed. R. Civ. P. 12(b)(6). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (quotation and

citation omitted). But allegations are not entitled to the assumption of truth

when they are “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. (citation omitted).


                                       3
II.   JAA’s Motion to Dismiss

      A. Eleventh Amendment Immunity

      JAA (which is named in Count I only) first argues that as an independent

agency of the state of Florida, it enjoys Eleventh Amendment immunity from

suit for money damages.3 Liss does not contest that JAA is an agency of the

state of Florida (indeed, he alleges it is), but responds that JAA waived its

Eleventh Amendment immunity by removing the case to federal court.4


      3 In an unpublished opinion, the Eleventh Circuit has noted that while
Eleventh Amendment immunity is not jurisdictional, it “is in the nature of a
jurisdictional bar” and may be addressed as a lack of subject matter jurisdiction
under Federal Rule of Civil Procedure 12(b)(1). Keeler v. Fla. Dep’t of Health,
Div. of Disability Determinations, 397 F. App’x 579, 581-83 (11th Cir. 2010); see
also Nat’l Ass’n of Bds. of Pharm. v. Bd. of Regents of the Univ. Sys. of Ga., 633
F.3d 1297, 1304 (11th Cir. 2011) (reviewing dismissal of claims on grounds of
Eleventh Amendment immunity under Rule 12(b)(1)). But see Jallali v.
Florida, 404 F. App’x 455, 456 (11th Cir. 2010) (affirming 12(b)(6) dismissal of
state and state court on Eleventh Amendment immunity grounds); McClendon
v. Ga. Dep’t of Comm. Health, 261 F.3d 1252, 1259 (11th Cir. 2001) (affirming
12(b)(6) dismissal of state agency on Eleventh Amendment immunity grounds).
For purposes of this order, it does not make a difference whether the Eleventh
Amendment immunity issue is reviewed under the Rule 12(b)(1) or 12(b)(6)
standard.
      4Because Liss has himself alleged that JAA is an agency of the state of
Florida (see Doc. 8 at ¶ 5), and has not otherwise challenged that it is through
his response in opposition to JAA’s motion, the Court is not called upon to make
an independent finding that JAA is an “arm of the state” for purposes of
Eleventh Amendment immunity. Thus, while recognizing that the current
record contains insufficient information to make that finding independently, for
purposes of this motion, the Court assumes that JAA is an arm of the state.
Cf. McAdams v. Jefferson Cty. 911 Emerg. Comms. Dist., Inc., __ F.3d __, 2019
WL 3311223 (11th Cir. July 24, 2019) (discussing four factor test for finding an
agency to be an arm of the state, and reversing grant of Eleventh Amendment
immunity where balance of factors weighed against that finding). Notably,

                                        4
      The Eleventh Amendment provides that “[t]he Judicial power of the

United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by Citizens of

another State . . . .” U.S. Const. amend. XI. As interpreted, this immunity

extends to suits by a state’s own citizens too. Lapides v. Bd. of Regents of Univ.

Sys. of Ga., 535 U.S. 613, 618 (2002) (citation omitted). A defendant waives its

Eleventh Amendment immunity from suit in federal court when it voluntarily

avails itself of the federal forum by removal.      Id. at 619.   However, “the

Eleventh Amendment is neither a source of nor a limitation on states’ sovereign

immunity from suit.” Stroud v. McIntosh, 722 F.3d 1294, 1298 (11th Cir. 2013)

(citation omitted).   Thus, even if a state waives its Eleventh Amendment

immunity from suit through removal, it may retain its sovereign immunity from

liability for particular claims, provided Congress has not abrogated it or the

state has not otherwise waived it. See id. at 1301-03 (finding Congress had not

abrogated Alabama’s sovereign immunity against ADEA claims, and Alabama

had not waived it through other means); Page v. Hicks, No. 2:16-CV-01993-

KOB, 2018 WL 828770, *5 (S.D. Ala. Feb. 12, 2018) (reviewing Alabama law to


however, JAA’s Charter identifies it as “an agency and political subdivision of
the State of Florida” and the Governor appoints the majority of its governing
members, who serve at his pleasure. Laws of Fla., Ch. 2005-328. Thus, based
on the charter alone, two of the four factors, including “the most important one,”
would weigh in favor of finding that JAA is an arm of the state. See McAdams,
2019 WL 3311223, at *2 (citation omitted)).


                                        5
“determine whether some other form of immunity” would bar plaintiff’s claim,

where defendant’s removal waived Eleventh Amendment immunity from the

federal forum), aff’d, __ F. App’x __, 2019 WL 2070437 (11th Cir. May 10, 2019).

      JAA contends that Congress has not abrogated and Florida has not

waived Florida’s sovereign immunity for § 1983 claims, such as those alleged in

Liss’s complaint. The Court agrees. See Gamble v. Florida Dep’t of Health &

Rehab. Servs., 779 F.2d 1509, 1512-20 (11th Cir. 1986) (holding that Congress

did not abrogate and Florida did not waive sovereign immunity for § 1983

claims).   JAA therefore enjoys sovereign immunity from liability for money

damages on Liss’s § 1983 claim.5

      B. Injunctive Relief

      JAA also seeks dismissal of Liss’s request for injunctive relief. 6    Liss

seeks an injunction “requiring all defendants to correct all past violations of


      5 Perhaps in an effort to circumvent the sovereign immunity bar, Liss
argues that “[t]here are supplemental state claims . . . addressing [JAA’s]
training and supervision of their officers. The Court can address those claims
as part of the supplemental jurisdiction statute.” Doc. 15 at 2, ¶ 2. Liss’s
complaint, however, contains three counts, all brought under § 1983, and JAA
is named in only one—alleging that it has a custom and policy of failing to
discipline, train, supervise, and monitor its employees, resulting in the decision
to arrest Liss without probable cause in violation of the First, Fourth, and
Fourteenth Amendments of the United States Constitution. There are no
separate state law claims in Liss’s complaint.
      6 JAA “concedes” the Eleventh Amendment does not provide it with
immunity from claims for prospective injunctive relief; however, the cases upon
which it relies for making that concession stand for the proposition that state
officials are not immune. See Doc. 4 at pp. 13-14 (citing cases). Cf. Puerto

                                        6
federal and state law as well as [sic] alleged herein and to enjoin defendants

from continuing to act in violation of federal and state law as alleged herein

pursuant to Estelle v. Gamble[.]” Doc. 8 at 13 (Wherefore Clause, at ¶ B).

      First, it is unclear how the equitable remedy of an injunction could be

fashioned in a manner to “requir[e] defendants to correct all past violations of

federal and state law.” Id. (emphasis added). Liss is pursuing legal remedies

for damages, which is the appropriate means to seek redress for past violations.

      Second, as to his request that defendants be enjoined from future

violations, Liss must demonstrate that he has standing to seek injunctive relief

by “alleg[ing], and ultimately prov[ing], a real and immediate—as opposed to

merely conjectural or hypothetical—threat of future injury.”             JW v.

Birmingham Bd. of Educ., 904 F.3d 1248, 1264 (11th Cir. 2018); see also City of

Los Angeles v. Lyons, 461 U.S. 95, 111 (1983) (holding that an injunction “is

unavailable” absent a “showing of any real or immediate threat that the

plaintiff will be wronged again”). Here, however, Liss has alleged only that he

was on a plane that was diverted from its flight plan to Jacksonville


Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993)
(explaining that in contrast to state officials, states and their agencies retain
their Eleventh Amendment immunity from claims for prospective relief); Page,
2019 WL 2070437, *2 (affirming dismissal where state agency retained
immunity against claim for prospective injunctive relief, notwithstanding its
removal of the case from state court). Nonetheless, for purposes of this order,
the Court must view JAA’s concession as a waiver of Eleventh Amendment
immunity as to Liss’s claim for prospective injunctive relief.


                                       7
International Airport, whereupon his allegedly unconstitutional encounter with

law enforcement occurred. In his brief, Liss adds that he “flies to the State of

Florida each year and his travel is not limited to West Palm Beach, Florida and

there remains a ‘real and immediate threat’ of future arrest or malicious

prosecution in Jacksonville during his travel.”7 Doc. 15 at 3. Other than the

March 8, 2014 incident, Liss does not allege or state that he has had any

previous law enforcement encounters at Jacksonville International Airport or

that he had ever even been there before March 8, 2014. Nor does he allege that

he intends to travel through that airport in the future.      And even if Liss

regularly traveled through Jacksonville International Airport, he would have

to further allege reasons why he expects to have encounters with law

enforcement, and why those encounters would result in future arrests without

probable cause.   Liss has done none of that.     As a matter the law, Liss’s

speculation about future encounters is insufficient to secure an injunction. See

Lyons, 461 U.S. at 111 (holding that plaintiff could pursue damages for his

claim of injuries from past encounter with police, but had no standing to seek

an injunction “[a]bsent a sufficient likelihood that he [would] again be wronged

in a similar way”); Corbett, 2019 WL 3244082, at *7-8 (finding plaintiff did not


      7 For purposes of standing, the Court may consider materials outside the
four corners of the complaint. Corbett v. Transp. Secur. Admin., ___ F.3d ___,
2019 WL 3244082, *1, *7 (11th Cir. July 19, 2019) (citation omitted) (stating
that court may consider facts elsewhere in the record for standing analysis).


                                       8
have standing to seek injunctive relief where he could only hypothesize that as

a frequent flier, he “might” be selected by TSA in the future for additional

(allegedly unconstitutional) screening); Worthy v. City of Phenix City, __ F.3d

__, 2019 WL 3226873, *4 (11th Cir. July 18, 2019) (explaining that although

plaintiffs had standing to pursue damages claims related to red-light camera

ordinance, they did not have standing for purposes of injunctive relief where

they failed to sufficiently allege a substantial likelihood that they would receive

a future red-light camera citation); Elend v. Basham, 471 F.3d 1199, 1209 (11th

Cir. 2006) (affirming dismissal of claim for injunctive relief that was based on

an “entirely conjectural” premise).

      Finally, the requested prospective injunction seeks to require that

defendants be enjoined from “continuing to act in violation of federal and state

law as alleged herein pursuant to Estelle v. Gamble[.]”8 Doc. 8 at 13. But that

language does no more than direct defendants to “obey the law,” which fails to

meet the requirements of Federal Rule of Civil Procedure Rule 65(d) and is

incapable of enforcement. Burton v. City of Belle Glade, 178 F.3d 1175, 1200-

01 (11th Cir. 1999) (affirming summary judgment in favor of city where



      8 429 U.S. 97 (1976). Elsewhere in his complaint, Liss references Estelle
for the proposition that an Eighth Amendment claim for inadequate medical
care is stated when municipal actors are alleged to have been deliberately
indifferent to a plaintiff’s serious medical needs, including through failure to
supervise medical staff. See Doc. 8 at ¶¶ 1 n.2, 8, 11, 12, 36 n.7.


                                        9
proposed injunction ordering city not to discriminate in future annexation

decisions violated Rule 65(d)’s proscription against entering injunctions that

are so broad that they are incapable of enforcement); see also Elend, 471 F.3d

at 1209 (holding plaintiffs’ claim impermissibly requested injunctive relief that

did no more than “abstractly command[ ] the Secret Service to obey the First

Amendment”). Injunctive relief is not available to Liss on the claims stated

here.9

         JAA’s motion to dismiss is due to be granted.

III.     The City and Sheriff Mike Williams’s Motion to Dismiss

         The City (which is named in Counts I and II) and the Sheriff (who is sued

in his official capacity and named in Count II only) move to dismiss on the

grounds that Liss’s complaint is a shot-gun pleading in that he incorporates

several potential claims into the same count; that he has failed to sufficiently

allege that any custom or policy was the cause of his alleged deprivation as is

necessary to state a § 1983 claim against a municipality; and that he fails to

demonstrate entitlement to injunctive relief (Doc. 12). Because the Sheriff is

sued in his official capacity, the claim against him is treated as a claim against




        The ruling that Liss cannot state a claim for injunctive relief also
         9

applies to the motions of the other defendants, all of whom have moved to
dismiss the request for injunctive relief for the same reasons as JAA.


                                         10
the City, the government entity he represents. See Kentucky v. Graham, 473

U.S. 159, 165-66 (1985).

      A. Count I

      The Court agrees that Liss has impermissibly incorporated several

potential claims into this count. Count I includes claims that the City (and

JAA, which is being dismissed) failed to discipline, train, supervise, monitor

and control their employees, resulting in officers arresting Liss without

probable cause and initiating a prosecution against him; that they failed to

discipline officers for failing to provide necessary medical care; and that they

ratified officers’ decisions. The incorporated paragraphs include allegations

about the actions of McCrory and Spikes at the airport, physical abuse Liss

suffered at the Pretrial Detention Facility, and unnamed correctional officers

and guards who denied Liss necessary medical care at the Pretrial Detention

Facility (the latter of which seems repetitive of Count II).

      By combining multiple theories and allegations regarding disparate

conduct by disparate actors, Count I fails to give the City “adequate notice of

the claims against [it] and the grounds upon which each claim rests.” Weiland

v. Palm Beach City Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015)

(explaining that one type of shotgun pleading “commits the sin of not separating

into a different count each cause of action or claim for relief”); see also Cesnik

v. Edgewood Baptist Church, 88 F.3d 902, 905 (11th Cir. 1996) (reaffirming “the


                                        11
principle that separate, discrete causes of action should be plead in separate

counts”) (citation omitted).   Liss will need to file an amended complaint to

separate his legal theories.

      The Court also notes that many of the allegations in Count I relate to the

alleged conduct of Corporal McCrory (who is alleged to be an employee of JAA,

which will no longer be a party) as well as Officer Spikes who, while alleged by

Liss to be an employee of JSO, is, according to the City, an employee of JAA,

not JSO. Liss should therefore determine whether he has a good faith basis to

name the City as a defendant in Count I at all.

      In the event that he does, Liss will further be required to replead his

allegations regarding municipal liability. As currently pled, those allegations

rest on a single incident, which is insufficient to support a claim that a custom

or practice is so pervasive as to become policy that can hold a municipality

liable.10 See, e.g., Craig v. Floyd Cnty., 643 F.3d 1306, 1310 (11th Cir. 2011)

(“Proof of a single incident of unconstitutional activity is not sufficient to impose

liability against a municipality”) (quotation and citation omitted);



      10 Like many § 1983 complaints attempting to allege municipal liability,
Liss does not contend that the City has an official policy that endorses
constitutional violations; rather, he attempts to allege that it has a custom or
practice of permitting constitutional violations and that the custom or practice
was the moving force behind those violations. See Monell v. Dep’t of Soc.
Servs., 436 U.S. 658, 694 (1978); Grech v. Clayton Cnty., Ga., 335 F.3d 1326,
1329 (11th Cir. 2003) (en banc).


                                         12
      Liss argues that his claim as pled is sufficient and that further discovery

will reveal whatever support is needed. That may be true in some cases, but

here the complaint contains too little substance about any custom or practice to

permit the inference that the City might be liable. See, e.g., Stepanovich v.

City of Naples, 728 F. App’x 891, 897 (11th Cir. 2018) (affirming dismissal of

City where allegations against it were “highly generalized, amounting to little

more than a bald assertion that the City’s Chief of Police was aware of general

problem with its booking system”); Marantes v. Miami-Dade Cnty., 649 F. App’x

665, 673 (11th Cir. 2016) (affirming dismissal of county where plaintiff’s

complaint cited only two incidents of allegedly excessive force involving the

same officers). To hold otherwise would be to allow the City to be named as a

party whenever one of its employees is alleged to have committed a

constitutional violation, in direct contravention of the doctrine that

municipalities may not be held under a theory of respondeat superior. See

Grech, 335 F.3d at 1329 (“A [municipality]’s liability under § 1983 may not be

based on the doctrine of respondeat superior.”) (citation omitted). Instead, a

municipality “is liable under section 1983 only for acts for which [the

municipality] is actually responsible.”     Id. (quotation and citation omitted).

The City’s motion to dismiss Count I is due to be granted without prejudice to

repleading.




                                       13
      B. Count II

      In Count II, Liss alleges that the City, Sheriff Williams, and unknown

correctional officers acted with deliberate indifference in denying or delaying

his medical treatment, in violation of the Eighth and Fourteenth Amendments,

causing him injury. Because Liss names the City and Sheriff, here, too, he

must allege what municipal custom or practice caused the alleged violation of

Liss’s constitutional rights. As pled, this count says nothing about that at all.

Count II is due to be dismissed without prejudice to repleading.

IV.   Corporal D.L. McCrory’s and Officer P.A. Spikes’ Motions to
      Dismiss

      McCrory and Spikes are named as defendants in Count III, Liss’s § 1983

malicious prosecution claim.     Both move to dismiss on the Rule 12(b)(6)

grounds that this claim fails to allege that either of them were involved in the

prosecutorial decision underlying the allegedly malicious prosecution and move

to dismiss the request for injunctive relief. Docs. 5 & 6. To state a malicious

prosecution claim under § 1983, Liss must allege a violation of his right to be

free from an unreasonable seizure as well as the elements of the common law

tort of malicious prosecution. Wood v. Kesler, 323 F.3d 872, 881 (11th Cir.

2003). Under Florida law, the common law elements of malicious prosecution

include that “the present defendant was the legal cause of the original

proceeding” and that there was “malice on the part of the defendant.” Alamo



                                       14
Rent-A-Car, Inc. v. Mancusi, 632 So. 2d 1352, 1355 (Fla. 1994).11 Where, as

here, an arrest is alleged to have been made without probable cause, “the

intervening acts of the prosecutor” and, where applicable, “the grand jury,

judge, and jury,” “break the chain of causation unless [the] plaintiff can show

that these intervening acts were the result of deception or undue pressure by

the defendant [law enforcement officers].”    Williams v. Miami-Dade Police

Dep’t, 297 F. App’x 941, 947 (11th Cir. 2008).      Thus, where there are no

allegations that law enforcement officers “had anything to do with the decision

to prosecute or that they had improperly influenced that decision,” the officers

are not the “legal cause” of the original proceeding. Id. (citing Eubanks v.

Gerwen, 40 F.3d 1157, 1160-61 (11th Cir. 1994)); see also Eubanks, 40 F.3d at

1161 (holding arresting officers could not be liable for § 1983 malicious

prosecution claim where they “turn[ed] over all relevant information about the

matter to the State Attorney,” “did not make the decision as to whether or not

to prosecute,” and “none of them improperly influenced the decision to

prosecute”).




      11 Liss has satisfactorily pled the other elements by alleging that an
original criminal proceeding was commenced against him, the proceeding was
terminated in his favor, that there was an absence of probable cause, and that
he suffered damage as a result. See Alamo, 632 So. 2d at 1355 (citations
omitted).


                                      15
      Liss argues that because he alleges that McCrory and Spikes were part

of the arrest and detention, this is sufficient. It is not. His complaint fails to

state a claim of § 1983 malicious prosecution against McCrory or Spikes because

he makes no allegations that they were involved in the decision to prosecute or

that they misled or withheld information from the prosecutor, or that they did

so with malice.      Count III is due to be dismissed without prejudice to

repleading.

V.    Conclusion

      Accordingly, it is hereby

      ORDERED:

      1.      Defendant JAA’s Motion to Dismiss (Doc. 4) is GRANTED.

Defendant Jacksonville Aviation Authority is dismissed with prejudice, and the

Clerk shall terminate it as a party.

      2.      Liss’s Request for Injunctive Relief is dismissed with prejudice.

      3.      The Motions to Dismiss filed by the City of Jacksonville & Sheriff

Mike Williams (Doc. 12), D.L. McCrory (Doc. 5), and P.A. Spikes (Doc. 6) are

GRANTED, but Liss is granted leave to amend his claims against these

defendants.

      4.      No later than August 30, 2019 Liss may file an amended

complaint. Defendants shall respond no later than September 20, 2019. If

any defendant files a motion to dismiss, Liss shall respond no later than


                                         16
October 11, 2019. In all other respects, the parties shall continue to abide by

the deadlines and terms of their Case Management and Scheduling Order (Doc.

22).

        DONE AND ORDERED in Jacksonville, Florida the 7th day of August,

2019.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge


s.
Copies:
Counsel of record




                                      17
